Citation Nr: 0406061	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left-sided hemisensory 
numbness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran has recognized active duty service from June 1980 
to August 2000.  

The instant appeal comes to the Board of Veterans Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado, which denied the veteran's claim for 
entitlement to service connection for left hemisensory 
numbness of unknown etiology.  


FINDING OF FACT

The veteran currently has left-sided hemisensory numbness 
which began during active service.  


CONCLUSIONS OF LAW

Left-sided hemisensory numbness was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records show that in September 1998 the 
assessments were left hemisenory defect and facial numbness.  
In October 1998 the physician was at a loss to explain the 
veteran's left side numbness.  In July 1999 the assessment 
was sensory disturbance.  In July 2000 the assessment was 
left hemisensory defect of undetermined etiology.  The June 
1998 private physician's impression was that the veteran had 
a second acute episode of left heminumbness of completely 
unclear etiology.  Nonetheless, he suspected that this was 
organic and not a conversion reaction.  The fact that the 
veteran's plantar responses were equivocal, clearly not 
flexor, and potentially Babinskis bilaterally, was 
concerning.  In addition, her ankle deep tendon reflexes 
appeared to be absent even with facilitory maneuvers.  In 
August 1998 the same private physician's impression was that 
although he was at a loss to explain to the mechanism for the 
veteran's hemi-numbness, he thought this was organic.  

Post service the December 2000 VA examination assessment 
included sensory disturbance with hemisensory defect.  The 
July 2001 VA examination diagnosis was hemisensory numbness 
of unknown etiology.  The VA examiner commented that the 
veteran had had extensive work-up for the numbness of the 
left side, which was documented under physical examination.  
No particular etiology had been, as yet, delineated.  It was 
the VA examiner's opinion that the symptom was legitimate, 
but as yet undiagnosed.  The veteran did not have any 
functional impairment related to the sensory abnormalities.  

The veteran's service medical records show left hemisenory 
defect and facial numbness and sensory disturbance and the VA 
examination diagnoses were sensory disturbance with 
hemisensory defect and hemisensory numbness.  Accordingly, 
the Board finds that the evidence supports the establishment 
of service connection for left-sided hemisensory numbness.  

In light of the Board's decision granting the benefit 
requested, there is no need to discuss the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA) because it 
has become moot.  See 38 U.S.C. §§ 5100, 5102, 5103A, 5107(b) 
(West Supp. 2002) and 38 C.F.R. § 3.159 (2003).  


ORDER

Service connection for left-sided hemisensory numbness is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

